Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/26/2021 has been entered.

Response to Amendment
Applicant’s submission filed 11/09/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-5, 8-11 and 17-29 are currently pending. 

Rejoinder Statement
Claim 1 is allowable. Claims 10 & 11 previously withdrawn from consideration as a result of a restriction requirement (1/06/2019) where Applicant’s unelected Species 2 Claims 10 & 11 (cited in Applicant’s response 02/06/2020), contain all the limitations of allowable Claim 1. Pursuant to the procedures set forth in MPEP § 821.04(a),and Claims 10 & 11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is 

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Arguments
With regard to the 102 Rejection:
Applicant has rolled up the allowable limitations of Claim 6 into Claim 1.
Applicant has persuasively argued the arrangement of the needle and the metering device placed in the primary flow connection of the first valve and the second valve. Applicant’s additional arguments and amendments with regard to Claims 1-5, 8-11 and 17-29 have been considered and are moot in light of the status of the claims below.  
	
Allowable Subject Matter
Claims 1-5, 8-11 and 17-29 are allowed.
The following is an examiner’s statement of reasons for allowance and indication of allowable subject matter:

Regarding Claims 1 & 17. The prior art fails to disclose or motivate one skilled in the art to manufacture a system for interconnection of components for use in liquid chromatography having a first and second connecting line fluidly connecting the first switching valve to the second switching valve with a metering device disposed in the first connecting line.  Specifically, the prior art does not disclose a trap column directly, fluidically connected to two ports of the first 

The closest prior art is Tomita (US20170106364: “Tomita”), which discloses a system for interconnection of components for use in liquid chromatography having a first and second connecting line fluidly connecting the first switching valve to the second switching valve with a metering device disposed in the first connecting line.

Tomita does not disclose a trap column directly fluidically connected to two ports of the first switching valve and where in the pre-compressing position of the metering device is adapted to generate a positive pre-compressing pressure in the trap column that is fluidically connected via the first switching valve to the first tube and then to the metering device. In order to pre-compress the trap using the metering device (e.g. pressurize the trap to a pre-pressure level prior to connecting the trap to a pressurized analytical pump) requires the trap to be fluidically isolated between the metering device and the trap where the trap is located between ports on a first valve. The isolated pre-compressing arrangement through a first valve is not provided in the prior art.

Regarding Claim 22, the prior art fails to disclose or motivate one skilled in the art to manufacture a system for interconnection of components for use in liquid chromatography that provides three configurations using only two connecting lines. The  first connecting line with  metering device and needle fluidly connecting the first switching valve to the second switching valve and a second connecting line fluidly connecting the second switch  returning fluidly back  to the first valve with the second valve connected to a solvent reservoir connected to supply 

The closest prior art is Tomita (US20170106364: “Tomita”), which discloses a system for interconnection of components for use in liquid chromatography having a first and second connecting line fluidly connecting the first switching valve to the second switching valve with a metering device disposed in the first connecting line and provides a wash position during sample analysis connecting a solvent reservoir through the second valve to the metering device. However, Tomita does not disclose the needle in the first path with the metering device, which provides a direct pressure from the metering device to the solvent reservoir.  Tomita places the needle in a third fluid line dedicated to sample injection.  Modification of the exemplary prior art of Tomita to conform to the claimed invention is not obvious.  It would require deletion of the third fluid lines, reconfiguring the valves and reconfiguring Tomita’s remaining two lines to new ports on the valves.  Modification would also require moving the needle into fluid connection with the metering device which would change Tomita’s function of Tomita’s double valve system.  Applicant’s invention provides an efficient two- line connection between the valves configured to sample, analyze and simultaneously wash the valves.
, 
Regarding Dependent Claims 2-5, 8-11 & 18-21.  The dependent claims further define the invention over the nearest reference by claiming specific steps for configurations of the valves to combine fluid flows.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


                                                            Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856